    Case: 1:18-cr-00036 Document #: 50 Filed: 12/07/18 Page 1 of 3 PageID #:289



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                 CASE NUMBER: 18 CR 36
                       v.
                                                 Judge Robert W. Gettleman
 JITESH THAKKAR



                   GOVERNMENT’S PRELIMINARY WITNESS LIST

       The UNITED STATES OF AMERICA, by its undersigned counsel, respectfully submits

the following Preliminary Witness List in the above-captioned case.

       The Government may call the following witnesses in its case-in-chief at trial:

           1. Irene Aldridge

           2. Crystal Gilmer

           3. Joel Hasbrouk

           4. Richard Haynes

           5. Special Agent Gregory LaBerta (FBI)

           6. Special Agent A. Wesley Nevens (FBI)

           7. Mitul Patel

           8. Lisa B. Pinheiro

           9. Special Agent Brent Potter (FBI)

           10. Detective Constable Wendy Protheroe-Jones (New Scotland Yard)

           11. Navinder Sarao

           12. Daniel Wu

           13. Mihran Yenikomshian
     Case: 1:18-cr-00036 Document #: 50 Filed: 12/07/18 Page 2 of 3 PageID #:290



       In addition, to the extent necessary, the Government may call records custodians from the

following institutions:

           14. CME Group, Inc.

           15. Google, Inc.

           16. JPMorgan Chase Bank, N.A.

           17. Microsoft Corporation (Hotmail)

       The Government respectfully reserves the right to call additional witnesses as needed and

as additional information becomes available.

       Dated: December 7, 2018

                                               Respectfully submitted,

                                               SANDRA L. MOSER
                                               Acting Chief, Fraud Section
                                               Criminal Division
                                               U.S. Department of Justice

                                    By:          /s Michael T. O’Neill & Matthew F. Sullivan
                                               Michael T. O’Neill
                                               Matthew F. Sullivan
                                               Trial Attorneys
                                               1400 New York Avenue, NW
                                               Washington, D.C. 20530
                                               (202) 616-1645 (O’Neill)
                                               (202) 353-6200 (Sullivan)
                                               Michael.T.ONeill@usdoj.gov
                                               Matthew.Sullivan2@usdoj.gov




                                                  2
     Case: 1:18-cr-00036 Document #: 50 Filed: 12/07/18 Page 3 of 3 PageID #:291



                                CERTIFICATE OF SERVICE

        I, Michael T. O’Neill, hereby certify that on December 7, 2018, I will cause the foregoing

Government’s Preliminary Witness List to be electronically filed with the Clerk of Court by using

the Court’s electronic CM/ECF filing system, which will automatically send a notice of electronic

filing to all parties.

                                                      /s Michael T. O’Neill
                                                    Michael T. O’Neill
                                                    Trial Attorney
                                                    U.S. Department of Justice




                                                3
